Pleasants, J. The controlling questions on this record are the same as those presented in the case of the county against Anthony Hughes, 8 Bradwell, 34. We think the ruling of the circuit court in sustaining the demurrer as to the third count was right, on the ground that whatever obligation was assumed by the resolution set forth in said count was personal and not on behalf of the county. The only error we discover was the allowance of interest, which may be disposed of as indicated in the opinion filed in the case above mentioned. Reversed and remanded.